DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The Examiner notes that the amended claims of the instant application have been compared to the allowed claims of parent Application No. 15/193,562, now Patent No. 10,642,644, and has found that no double patenting issues exist. Although the claims of Patent No. 10,642,644 disclose similar subject matter, i.e. Claims 1, 3-4 and 6, the Examiner contends that the specific language used in the limitations of the claims of the instant application necessitates a different interpretation then that of the claims of Patent No. 10,642,644. 
	
Response to Arguments
Applicant’s arguments, see the Remarks filed 6/16/2022, with respect to the 35 U.S.C. 103 rejections of Claims 21-29, 31-32, 34-35 and 37-40 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 21-29, 31-32, 34-35 and 37-40 have been withdrawn. 

Allowable Subject Matter
Claims 21-29, 31-32, 34-35 and 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for replacing lock/unlock instructions with transactional lock/release instructions. The prior art references teach various methods and system for detecting system resource contention and translating or converting computer code to form transactional processes, but nowhere does any of the prior art disclose a method or system for conversion of code to a transactional process which includes the specific set of steps disclosed in Applicant’s Independent Claims 21, 28 and 35, particularly with regard to the claim limitations which recite, “determine a target process exceeded a processor utilization threshold, the target process including second instructions” and “determine an instruction count of the second instructions satisfies a second threshold.”
The fact that the independent claims of the instant application disclose novel subject matter not taught by the prior art, and not obvious in view of any combination of the prior art, has placed the aforementioned claims in condition for allowance.
The corresponding dependent Claims 22-27, 29, 31-32, 34 and 37-42 further limit independent Claims 21, 28 and 35, and thus are allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        July 2, 2022